131 Nev., Advance Opinion
                               IN THE SUPREME COURT OF THE STATE OF NEVADA
                                                                                       54

                        SAUNDRA TORRES,                                     No. 61103
                        Appellant,
                        vs.
                        NEVADA DIRECT INSURANCE
                        COMPANY,
                        Respondent.

                        SAUNDRA TORRES,                                     No. 61640
                        Appellant,
                        vs.
                        NEVADA DIRECT INSURANCE
                                                                                   FILED
                        COMPANY,                                                   JUL 3 0 2015
                        Respondent.                                                        D
                                                                              CL

                                                                              BY
                                                                                         Sfr CLERK


                                   Consolidated appeals from a district court judgment in an
                        action by an injured party against an insurance company and a post-
                        judgment order awarding costs. Eighth Judicial District Court, Clark
                        County; Joanna Kishner, Judge.
                                   Affirmed in part, reversed in part, and remanded.


                        Ganz & Hauf and Adam Ganz and Marjorie L. Hauf, Las Vegas,
                        for Appellant.

                        Murchison & Cumming, LLC, and Michael J. Nunez, Douglas J. Duesman,
                        and Dustun H. Holmes, Las Vegas,
                        for Respondent.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    c   laW'                                                                     -7NBLI
                      BEFORE THE COURT EN BANC.


                                                       OPINION


                      By the Court, HARDESTY, C.J.:
                                  Appellant sustained injuries in a car accident. After obtaining
                      a default judgment against both the driver and the owner of the other
                      vehicle, appellant sued the owner's insurer to recover upon the judgment
                      under the insurance policy. In this appeal from the district court's take-
                      nothing judgment, we consider whether an injured party like appellant
                      may assert NRS 485.3091, 1 Nevada's absolute-liability statute, in order to
                      sue the tortfeasor's insurer after obtaining a judgment against the
                      tortfeasor, and whether an injured party can pursue a bad faith claim
                      against the insurer. We also consider whether the insurer's actions
                      established a valid promissory estoppel claim.
                                  We conclude that an insurer cannot circumvent the state's
                      absolute-liability statute. Accordingly, a statutory third-party claimant
                      can sue the insurer to enforce compliance with NRS 485.3091, and we thus
                      conclude that the district court erred in denying appellant relief under
                      NRS 485.3091. However, we conclude nothing in the statute grants a
                      third-party claimant an independent cause of action for bad faith against
                      an insurer. We further conclude that the district court did not err in



                            'In relevant part, the statute provides that every motor vehicle
                      insurance policy must contain a provision requiring that "[t]he liability of
                      the insurance carrier with respect to the insurance required by this
                      chapter becomes absolute whenever injury or damage covered by the
                      policy occurs." NRS 485.3091(5)(a).

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A      Z94)
             449
                denying relief on appellant's promissory estoppel claim. Thus, we affirm
                in part and reverse in part.
                                  FACTS AND PROCEDURAL HISTORY
                            In April 2006, Jario Perez-Castellano was driving a vehicle
                owned by Adiel Mollinedo-Cruz and insured by Nevada Direct Insurance
                Company (NDIC) when he crashed into appellant Saundra Torres's car,
                injuring Saundra. Neither Mollinedo-Cruz nor Perez-Castellano contacted
                NDIC. Torres filed a complaint against Mollinedo-Cruz and Perez-
                Castellano for negligence, negligent entrustment, and punitive damages
                stemming from the car accident. Mollinedo-Cruz and Perez-Castellano
                answered the complaint, denying all of the allegations and raising several
                affirmative defenses. Mollinedo-Cruz and Perez-Castellano then stopped
                participating in the action.
                            NDIC subsequently filed a complaint for declaratory relief
                against Mollinedo-Cruz, Perez-Castellano, and Torres. NDIC argued that
                because Mollinedo-Cruz violated the policy in failing to cooperate with the
                post-accident investigation, NDIC was not responsible for his defense or
                indemnification in Torres's suit against Mollinedo-Cruz. NDIC made an
                offer of judgment for $1 more than Mollinedo-Cruz's policy limit to Tones,
                but she declined the offer. The district court entered default judgments
                against Mollinedo-Cruz and Perez-Castellano in the declaratory relief case
                and concluded that NDIC was not obligated to defend or indemnify either
                of them for the accident with Torres. But the district court concluded that
                the default judgments "[did] not apply to and are not binding" on Torres
                and she could "pursue any and all claims/defenses available to her under"
                Mollinedo-Cruz's insurance policy. Torres subsequently acquired a default



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A
                judgment against Mollinedo-Cruz and Perez-Castellano in her original
                liability action.
                             Torres then filed a new complaint against NDIC. Torres
                claimed that NDIC breached the insurance policy when it failed to pay her
                claim, she was entitled to damages based on a theory of promissory
                estoppel, and NDIC breached the implied covenant of good faith and fair
                dealing NDIC filed a motion to dismiss Torres's promissory estoppel and
                breach of the implied covenant of good faith and fair dealing claims for
                failure to state a claim. The district court denied NDIC's motion on
                Torres's promissory estoppel claim but granted the motion on Torres's
                claim that NDIC breached the implied covenant of good faith and fair
                dealing.
                             At the conclusion of a two-day bench trial, the district court
                entered judgment in favor of NDIC. The district court concluded that
                Torres was neither a named contracting party nor an intended third-party
                beneficiary of the insurance contract. The court further concluded that
                Torres was not a judgment creditor of NDIC because NDIC obtained its
                default judgment—"that it had no duty to defend or indemnify" anyone for
                the accident with Torres—before Torres obtained her default judgment
                against Mollinedo-Cruz and Perez-Castellano. 2 The court also concluded
                that NDIC fulfilled any obligations under the insurance contract because




                      2Neither Torres nor NDIC argue in their opening or responding
                briefs that Torres was a judgment creditor of NDIC. However, Torres
                included such an argument in her reply brief. NRAP 28(c) limits a reply
                brief to "answering any new matter set forth in the opposing brief."
                Therefore, we decline to address this issue on appeal.


SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                      NDIC made an offer of judgment for the policy limit to Torres, which she
                      rejected.
                                  In regard to Torres's promissory estoppel argument, the
                      district court determined that letters sent from NDIC to Torres indicating
                      that it was reviewing her medical records and it would "review the
                      demand and contact [Torres's counsel] with an offer" did not amount to a
                      promise to pay any amount, and that none of the correspondence between
                      NDIC and Torres precluded Torres from taking action. Torres now
                      appeals.
                                                    DISCUSSION
                                  In resolving this appeal, we must first determine whether
                      Torres has a statutory claim against NDIC under the so-called absolute-
                      liability statute, NRS 485.3091. We then consider whether sufficient
                      evidence supports the district court's promissory estoppel conclusions and
                      whether the district court erred in dismissing Torres's breach of the
                      implied covenant of good faith and fair dealing claim.
                      The district court erred in declining to apply NRS 485.3091
                                  Torres argues that the district court erred when it failed to
                      apply NRS 485.3091 to her action. Torres also argues that the district
                      court erred when it considered the statutory offer of judgment made in the
                      separate declaratory relief action and concluded it satisfied NDIC's
                      obligations under NRS 485.3091. We agree.
                                  On appeal, this court gives deference to the district court's
                      factual findings but reviews its conclusions of law, including statutory
                      interpretation issues, de novo.   Ogawa v. Ogawa, 125 Nev. 660, 668, 221
P.3d 699, 704 (2009); Kay v. Nunez, 122 Nev. 1100, 1104, 146 P.3d 801,
                      804 (2006). When a statute's language is unambiguous, this court does

SUPREME COURT
         OF
      NEVADA
                                                           5
(0) I 947A    4M447
                 not resort to the rules of construction and will give that language its plain
                 meaning. Clark Cnty. v. S. Nev. Health Dist., 128 Nev., Adv. Op. 58, 289
P.3d 212, 215 (2012). But, "[i]f the statute is ambiguous, meaning that it
                 is capable of two or more reasonable interpretations, this court. . . `look[s]
                 to the provision's legislative history and' . . . `the context and the spirit of
                 the law or the causes which induced the [Llegislature to enact it." Id.
                 (citations omitted) (quoting We the People Nev. v. Miller, 124 Nev. 874,
                 881, 192 P.3d 1166, 1171 (2008)); Leven v. Frey, 123 Nev. 399, 405, 168
P.3d 712, 716 (2007).
                              In Nevada, all motor vehicles must be insured for at least
                 $15,000 bodily injury or death liability per incident, and $10,000 in
                 property damage liability. NRS 485.185; NRS 485.3091(1)(b)(1), (1)(b)(3).
                 NRS 485.3091 also contains an absolute-liability provision that states that
                              [e]very motor vehicle liability policy is subject to
                              the following provisions which need not be
                              contained therein:
                                    (a) The liability of the insurance carrier with
                              respect to the insurance required by this chapter
                              becomes absolute whenever injury or damage
                              covered by the policy occurs. The policy may not
                              be cancelled or annulled as to such liability by any
                              agreement between the insurance carrier and the
                              insured after the occurrence of the injury or
                              damage. No statement made by the insured or on
                              behalf of the insured and no violation of the policy
                              defeats or voids the policy.
                 NRS 485.3091(5)(a). Accordingly, Torres argues that NDIC was required
                 to pay her at least $15,000, the statutory minimum, for required liability
                 insurance.
                              The language of NRS 485.3091 is unambiguous and
                 specifically states that the terms of NDIC's insurance policy include that

SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    e
                     liability "becomes absolute whenever injury or damage covered by the
                     policy occurs." NRS 485.3091(5)(a). NRS 485.3091(5)(a) also clearly states
                     that "no violation of the policy defeats or voids the policy."   See Midland
                     Risk Mgmt. Co. v. Watford, 876 P.2d 1203, 1206-07 (Ariz. Ct. App. 1994)
                     (finding the language of the Arizona statute, worded the same as that of
                     Nevada, was "straightforward").
                                 Despite the absolute-liability provision, NDIC argues that its
                     indemnity obligation was previously determined in a prior declaratory
                     relief action to which Torres was a party. There, the district court found
                     that Mollinedo-Cruz and Perez-Castellano did not comply with NDIC's
                     post-accident policy, and thus, NDIC did not have to defend or indemnify
                     "any and all claims arising out of the April 2, 2006, automobile accident
                     involving Saundra Torres." In the instant case, the district court relied on
                     this previous finding and determined that Torres was not a judgment
                     creditor of NDIC based on this declaratory relief order.
                                 However, the next paragraph of that declaratory relief order
                     resolves this action in favor of Torres: "The Default Judgments taken
                     against Defendants Mollinedo and Castellano do not apply to and are not
                     binding upon Saundra Torres, who is still allowed to pursue any and all
                     claims/defenses available to her under the terms and conditions of the
                     subject insurance policy." And thus, the district court erred when it did
                     not consider the entire declaratory judgment order.
                                 More importantly, we hold that no post-injury violation of a
                     policy will release the insurer under the absolute-liability provision. This
                     view is consistent with the many states that have adopted similar "frozen




SUPREME COURT
       OF
     NEVADA
                                                           7
(0) 1947A 744t117.
                 liability" statutes. 3 At common law, the insurer was permitted to rescind
                 an insurance policy for material misrepresentations made in acquisition of
                 the policy or for breach of the insurance contract. See Prudential v. Estate
                 of Rojo-Pacheco, 962 P.2d 213, 217 (Ariz. Ct. App. 1997); Costley v. State
                 Farm Fire & Gas. Co., 894 S.W.2d 380, 385-86 (Tex. App. 1994).
                 Derogating from the common law, absolute-liability statutes are
                 interpreted to require payment of the minimum statutorily required
                 insurance benefits, if the law required the policy to be in place, even if the
                 insured has breached the insurance contract or made misrepresentations
                 in the insurance application. See Midland Risk Mgmt., 876 P.2d at 1206-
                 07 (requiring insurer to indemnify the insured despite misrepresentations
                 on the insurance• application because of the state's absolute-liability
                 statute); Harris v. Prudential Prop. & Gas. Ins. Co., 632 A.2d 1380, 1381-
                 82 (Del. 1993) (holding that noncooperation of insured cannot defeat


                       3 See,e.g., Ala. Code § 32-7-22(0(1) (LexisNexis 2010 & Supp. 2014);
                 Alaska Stat. § 28.20.440(0(1) (2014); Ariz. Rev. Stat. Ann. § 28-
                 4009(C)(5)(a) (2013); Ark. Code Ann. § 27-19-713(f)(1) (2014); Colo. Rev.
                 Stat. § 42-7-414(2)(a) (2014); Del. Code Ann tit. 21, § 2902 (0(1) (2005);
                 Haw. Rev. Stat. § 287-29(1) (2007); 625 Ill Comp. Stat. Ann 5/7-317(f)(1)
                 (West 2008); Iowa Code Ann. § 321A.21(6)(a) (West 2005); La. Rev. Stat.
                 Ann. § 32:900(F)(1) (2013); Mich. Comp. Laws Ann. § 257.520(0(1) (West
                 2006); Mo. Ann Stat. § 303.190(6)(1) (West 2010); Mont. Code Ann. § 61-6-
                 103(5)(a) (2013); Neb. Rev. Stat. § 60-538(1) (2010); N.C. Gen. Stat. § 20-
                 279.21(0(1) (2013); N.D. Cent. Code § 39-16.1-11(6)(a) (2008); Ohio Rev.
                 Code Ann. § 4509.53(A) (LexisNexis 2014); Okla. Stat. Ann. tit. 47, § 7-
                 324(0(1) (West 2007); Or. Rev. Stat. § 742.456 (2013); R.I. Gen. Laws § 31-
                 32-24(0(1) (2010); S.C. Code Ann. § 56-9-20(5)(b)(1) (2006); S.D. Codified
                 Laws § 32-35-74(1) (2004); Tenn Code Ann. § 55-12-122(e)(1) (2012); Va.
                 Code Ann. § 46.2-479(1) (2014); Wash. Rev. Code Ann. § 46.29.490(6)(a)
                 (West 2012); W. Va. Code Ann § 17D-4-12(f)(1) (LexisNexis 2013); Wyo.
                 Stat. Ann. § 31-9-405(0(1) (2013).


SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1947A    e
                application of absolute-liability statute where innocent third party is
                injured); Dave Ostrem Imps., Inc. v. Globe Am. Gas. I GRE Ins. Grp.,      586
N.W.2d 366, 367-68 (Iowa 1998) (stating that condition precedent to
                coverage cannot defeat application of absolute-liability statute); Cowan v.
                Allstate Ins. Co., 594 S.E.2d 275, 276-77 (S.C. 2004) (recognizing the
                appellate court's holding in Shores v. Weaver, 433 S.E.2d 913, 917 (S.C. Ct.
                App. 1993), superseded by statute on other grounds as stated in McGee v.
                S.C. Dep't of Motor Vehicles, 698 S.E.2d 841 (S.C. Ct. App. 2010), that
                breach of a policy's notice requirements by the insured did not release the
                insurer from liability).
                             Here, Mollinedo-Cruz's and Perez-Castellano's noncompliance
                with the notice and cooperation clauses of the policy does not void NDIC's
                indemnity obligations. Thus, NDIC cannot avoid NRS 485.3091's
                absolute-liability requirements.
                             This holding is also consistent with the public policy
                underlying this financial responsibility law. See Federated Am. Ins. Co. v.
                Granata, 108 Nev. 560, 563, 835 P.2d 803, 804 (1992) (stating that NRS
                485.3091 is based on an "interest in protecting accident victims. . . [t] hese
                laws were enacted to benefit the public as well as the insured"); Hartz v.
                Mitchell, 107 Nev. 893, 896, 822 P.2d 667, 669 (1991) ("Nevada has a
                strong public policy interest in assuring that individuals who are injured
                in motor vehicle accidents have a source of indemnification. Our financial
                responsibility law reflects Nevada's interest in providing at least
                minimum levels of financial protection to accident victims."). To provide
                such a policy and allow no mechanism for an injured party to recover
                under the statute would be inconsistent with the statute's purpose.        See
                Gallagher v. City of Las Vegas, 114 Nev. 595, 599-600, 959 P.2d 519, 521

SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
                     (1998) ("Our interpretation should be in line with what reason and public
                     policy would indicate the [L]egislature intended, and should avoid absurd
                     results.").
                                   Accordingly, we conclude that the district court erred in
                     denying Torres relief under NRS 485.3091. 4
                      The district court erred when it found that NDIC's statutory offer of
                     judgment in the declaratory relief case discharged NDIC from abiding by
                     NRS 485.3091
                                   Torres also argues that the district court erred when it
                     considered the statutory offer of judgment made in the declaratory relief
                     action. NDIC essentially concedes the district court erred, but such error
                     was harmless. We agree with Torres.
                                   Evidence regarding settlement offers is not admissible at trial
                     "to prove liability for or invalidity of the claim or its amount." NRS
                     48.105(1). One of NRS 48.105(1)'s "undisputed purposes. [is] to prevent
                     evidence of settlement offers from `haunt[ing] a future legal proceeding.'
                     Davis v. Beling, 128 Nev., Adv. Op. 28, 278 P.3d 501, 510 (2012) (second



                            4Torres  argues that she relied on NRS 485.3091(5)(a) for her breach
                     of contract claim, and that under this statute, she was an intended third-
                     party beneficiary to the insurance contract. We reject this argument and
                     agree with the majority of courts that have determined that an injured
                     party is not a third-party beneficiary. Herrig v. Herrig, 844 P.2d 487, 492
                     (Wyo. 1992) ("The third-party-beneficiary argument has been rejected by
                     virtually every court to address the issue, and we join those courts
                     today."); see, e.g., Page v. Allstate Ins. Co., 614 P.2d 339, 339-40 (Ariz. Ct.
                     App. 1980); All Around Transp., Inc. v. Conel W. Ins. Co., 931 P.2d 552,
                     557 (Colo. App. 1996) (determining that an injured claimant does not have
                     standing "to commence a direct contract action as a third-party beneficiary
                     on the liability policy itself, absent an explicit policy or statutory provision
                     allowing such an action").

SUPREME COURT
        OF
     NEVADA
                                                            10
(0) 1947A    0e1.4
                     alteration in original) (quoting Morrison v. Beach City LLC, 116 Nev. 34,
                     39, 991 P.2d 982, 985 (2000)).
                                  Here, the district court permitted the evidence to be admitted
                     to show "that an offer was made on the particular dates in question, and
                     the amount of the offer, and for no other purpose." Thus, by the district
                     court's reasoning alone, it should not have considered the offer for the
                     purpose of satisfying NDIC's obligations under NRS 485.3091. 5 See also
                     Allstate Ins. Co. v. Miller, 125 Nev. 300, 311, 212 P.3d 318, 326 (2009)
                     ("[Tithe mere offering of the policy limit does not necessarily end a primary
                     liability insurer's contractual obligations.").
                     Substantial evidence supports the district court's determination on Torres's
                     promissory estoppel claim
                                  Torres next argues that the district court abused its discretion
                     in not awarding her damages based upon a promissory estoppel theory,
                     because she relied on NDIC's representations that an offer would be
                     forthcoming and the court did not address all of the doctrine's elements.
                     Torres further argues that the district court abused its discretion when it
                     determined that Torres's claims were too speculative. We disagree.



                           5Moreover, we note that NDIC's offer did not occur in the instant
                     underlying case, but in a separate declaratory relief action brought by
                     NDIC. There, Torres sought to amend her answer to include
                     counterclaims for relief for the same causes of action she pleaded in the
                     instant underlying case Crucially, acceptance of the offer of judgment
                     would have prevented Torres from pursuing any other claims against
                     NDIC. Ultimately, the district court denied her motion to amend and
                     stated that Torres was "still allowed to pursue any and all claims/defenses
                     available to her under the terms and conditions of the subject insurance
                     policy." And Torres subsequently pursued those claims in the instant
                     underlying case.


SUPREME COURT
        OF
     NEVADA
                                                            11
(0) 1947A    .9t97
                            Even if there is conflicting evidence, this court will not
                overturn a district court judgment if it is supported by substantial
                evidence. Jackson v. Nash, 109 Nev. 1202, 1213, 866 P.2d 262, 270 (1993).
                "Substantial evidence is evidence that a reasonable mind might accept as
                adequate to support a conclusion." Winchell v. Schiff, 124 Nev. 938, 944,
                193 P.3d 946, 950 (2008) (internal quotations omitted). "If the evidence,
                though conflicting, can be read to support fa conclusion], this court must
                approve the trial court's determinations."     Shell Oil Co. v. Ed Hoppe
                Realty Inc., 91 Nev. 576, 578, 540 P.2d 107,108 (1975).
                            In Pink v. Busch, this court stated:
                            To establish promissory estoppel four elements
                            must exist: "(1) the party to be estopped must be
                            apprised of the true facts; (2) he must intend that
                            his conduct shall be acted upon, or must so act
                            that the party asserting estoppel has the right to
                            believe it was so intended; (3) the party asserting
                            the estoppel must be ignorant of the true state of
                            facts; (4) he must have relied to his detriment on
                            the conduct of the party to be estopped."
                100 Nev. 684, 689, 691 P.2d 456, 459-60 (1984) (quoting Cheqer, Inc. v.
                Painters & Decorators Joint Comm., Inc., 98 Nev. 609, 614, 655 P.2d 996,
                998-99 (1982)). We conclude that the two requirements upon which the
                district court based its determination—the existence of a promise or
                conduct the party to be estopped intended to be acted upon and
                detrimental reliance—evince substantial evidence to support the district
                court's conclusion that there was no promissory estoppel.

                            First, the district court dete nined that NDIC's conduct did
                not amount to a promise or conduct upon which it intended Torres to rely.
                Normally, a cause of action will not be supported by a mere promise of


SUPREME COURT
        OF
     NEVADA
                                                     12
(0) 1947A
                   future conduct. 31 C.J.S. Estoppel and Waiver § 116 (2008). "The promise
                   giving rise to a cause of action for promissory estoppel must be clear and
                   definite, unambiguous as to essential terms, and the promise must be
                   made in a contractual sense."       Id. (footnotes omitted). In American
                   Savings & Loan Ass'n v. Stanton-Cudahy Lumber Co., we determined that
                   a letter sent from American Savings and Loan to Stanton-Cudahy clearly
                   constituted a promise for payment. 85 Nev. 350, 354, 455 P.2d 39, 41-42
                   (1969). The letter read, "[W]e will issue two checks—one-half of total
                   amount of request for payment will be made to Tahoe Wood Products, Inc.;
                   and one-half to your firm." Id. at 353, 455 P.2d at 40. Stanton-Cudahy
                   reasonably and foreseeably relied upon that promise when it continued to
                   perform work. Id. at 354, 455 P.2d at 42.
                               Here, the district court determined that the communications
                   between NDIC and Torres's attorney at the time did not amount to a
                   promise to pay any amount. The court found that NDIC sent Torres three
                   letters before Torres filed her personal injury lawsuit. In a letter dated
                   September 28, 2006, NDIC stated that it would "review the demand and
                   contact [Torres's attorney's] office with an offer." Another letter dated
                   October 30, 2006, informed Torres's attorney that "[t]he medical bills ha[d]
                   been sent for medical review," and that "a copy of the Summary and
                   Analysis report will be sent to [his] office soon." The court also found that
                   Torres's attorney testified that he knew his demand letter had expired
                   without NDIC making an offer.
                               We conclude that sufficient evidence supports the district
                   court's conclusion that the letters were insufficient to induce reliance or
                   establish a promise Unlike the letter in American Savings, the letters
                   here did not constitute a clear promise to pay, nor did they specify an

SUPREME COURT
       OF
    NEVADA
                                                        13
(0) I947A 774:4P
                amount to be paid. Moreover, Torres could not have reasonably relied on
                the September 28 letter because, even if an offer had been forthcoming, it
                may have been insignificant.
                            Second, Torres did not establish detrimental reliance on
                NDIC's representations. A promisor will only be liable for conduct
                intended to induce reliance on a promise "if the action induced amounts to
                a substantial change of position." 28 Am. Jur. 2d Estoppel and Waiver §
                51 (2011); see also Am. Say. & Loan Ass'n, 85 Nev. at 354, 455 P.2d at 41-
                42. "There can be no promissory estoppel where complainant's act is
                caused by his or her own mistake in judgment." 31 C.J.S. Estoppel and
                Waiver § 116 (2008).
                            The district court concluded that the "letters did not induce
                any measureable detrimental reliance" and that Torres's claims that she
                did not contact Mollinedo-Cruz and Perez-Castellano on her own because
                she relied on NDIC's representations were too speculative. Substantial
                evidence supports the district court's conclusions. Torres's lawyer testified
                at trial that he attempted to contact Mollinedo-Cruz and Perez-Castellano
                before filing Torres's claim. Torres also eventually acquired a default
                judgment against Mollinedo-Cruz and Perez-Castellano for the accident.
                Thus, Torres did not detrimentally rely on the letters because she did not
                refrain from trying to contact Mollinedo-Cruz and Perez-Castellano, nor
                did the letters prevent Torres from getting a judgment in her favor.
                The district court properly dismissed Torres's claim for breach of the
                implied covenant of good faith and fair dealing
                            Prior to trial, the district court dismissed Torres's claim that
                NDIC breached the implied covenant of good faith and fair dealing. Torres
                argues that the district court erred in dismissing her claim and that this
                court should extend claims for bad faith. We disagree.
SUPREME COURT
        OF
     NEVADA
                                                     14
(0) 1947A
                               A decision to dismiss a complaint under NRCP 12(b)(5) is
                  rigorously reviewed on appeal with all alleged facts in the complaint
                  presumed true and all inferences drawn in favor of the complainant. Buzz
                  Stew, LLC v. City of N. Las Vegas,    124 Nev. 224, 227-28, 181 P.3d 670, 672
                  (2008). Dismissing a complaint is appropriate "only if it appears beyond a
                  doubt that [the plaintiff] could prove no set of facts, which, if true, would
                  entitle [the plaintiff] to relief."   Id. at 228, 181 P.3d at 672. All legal
                  conclusions are reviewed de novo. Id.
                               The implied covenant of good faith and fair dealing is a
                  common law duty applicable in all contracts. K Mart Corp. v. Ponsoch, 103
Nev. 39, 48, 732 P.2d 1364, 1370 (1987), abrogated on other grounds by
                  Ingersoll-Rand Co. v. McClendon, 498 U.S. 133 (1990). A breach of this
                  duty can only occur when there is a special relationship between the
                  parties, such as that between an insurer and insured. Id. at 49, 732 P.2d
                  at 1370.
                               Third-party claimants do not have a contractual relationship
                  with insurers and thus have no standing to claim bad faith.         Gunny v.
                  Allstate Ins. Co., 108 Nev. 344, 345, 830 P.2d 1335, 1335-36 (1992). While
                  we intimated in dicta in Gunny that a third-party claimant who is a
                  specific intended beneficiary of an insurance policy might have a sufficient
                  relationship to support a bad faith claim, see id. at 345-46, 830 P.2d at
                  1336, nothing in Nevada's absolute-liability statute creates a contractual
                  relationship between an insurer and a third party for bad faith.
                               The majority of jurisdictions also conclude that third-party
                  claimants do not have a private right of action against an insurer.      See,
                  e.g., Seroggins v. Allstate Ins. Co., 393 N.E.2d 718, 721 (Ill App. Ct. 1979)
                  (holding that "the rule in Illinois and nearly all jurisdictions" is that

SUPREME COURT
      OF
    NEVADA
                                                          15
(0) 1947A 74004
                absent express statutory language, an injured third party cannot pursue a
                direct action against an insurer for breach of duty to exercise good faith);
                Herrig v. Herrig, 844 P.2d 487, 493-94 (Wyo. 1992) (observing that the
                majority of courts do not recognize a private right of action for a third-
                party claimant and Wyoming's statute did not create such a private right
                of action). And, furthermore, in the few jurisdictions that have allowed a
                bad faith claim against an insurer, the third-party claimants relied on
                express statutory language authorizing such direct actions.        See, e.g.,
                Hovet v. Allstate Ins. Co., 89 P.3d 69, 73 (N.M. 2004) (holding that an
                injured third-party claimant, after a judicial determination of fault, may
                sue an insurer for unfair claims practices in violation of New Mexico's
                Insurance Code under New Mexico statute that provided that "[a[ny
                person .. . who has suffered damages as a result of a violation [of the
                Insurance Code] by an insurer or agent is granted a right to bring an
                action in district court to recover actual damages" (internal quotations
                omitted)).
                             Here, NRS 485.3091 provides no express language that
                permits a third-party claimant to pursue an independent bad faith claim
                against an insurer. Absent such a provision, we will not read language
                into a statute granting a private cause of action for an independent tort.
                See Richardson Constr., Inc. v. Clark Cnty. Sch. Dist., 123 Nev. 61, 65, 156
P.3d 21, 23 (2007) ("[W]hen a statute does not expressly provide for a
                private cause of action, the absence of such a provision suggests that the
                Legislature did not intend for the statute to be enforced through a private
                cause of action."). Thus, we conclude that Torres does not have standing
                to pursue a bad faith claim.



SUPREME COURT
         OF
      NEVADA
                                                     16
(0) 1.947A
                             Accordingly, we affirm in part, reverse in part, and remand
                this matter to the district court for further proceedings consistent with
                this opinion 6




                                                          I c\cAa             ,   CA.
                                                    Hardesty

                We concur:




                 N‘Ob                          J.
                Douglas




                                               J.



                                               J.
                Gibbons




                      6 Torres also appeals the district court's award of costs to NDIC as
                the prevailing party pursuant to NRS 18.110. Because of our holding in
                this opinion, we reverse the costs award.


SUPREME CouRT
        OF
     NEVADA
                                                     17
(0) I947A